Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-4, 6-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,554,878 in view of McLaughlin (US PGPUB 20180114493).   
	Claims 1, 11 and 18 of  US 10,554,878 do not explicitly teach a camera and a user interface integrated into the housing, the user interface configured to control operation of at least one of the camera or the lighting source.
However McLaughlin teaches an imager or camera that is collocated located with the display 602  (Paragraph 58, fig. 6). At 611, a first presentation 616 appears on the display 602.  In this 
example, one or more processors of the electronic device 600 are presenting content 612 on the display 602 as the presentation 616.  In this illustrative example, the content 612 is a picture of Buster's Chicken Shack and Mac and Henry's Pub.  Since the user 610 recently had a wonderful meal at Buster's Chicken Shack, he elects to take a "selfie" by actuating the camera and touching the control button 606 with his finger 613 (Paragraph 59).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to configure the apparatus taught by the combination of claim 1 of US 10,554,878 in the manner taught by McLaughlin for the benefit of easily capturing a selfie image by simply pressing a button and to generate a quality image.
Regarding claim 4, McLaughlin teaches a touch screen and a button (Paragraph 34).
Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,554,878, McLaughlin (US PGPUB 20180114493) and further in view of Ibragimova et al. (US PGPUB 20170010698).
Claim 1 in view of McLaughlin fails to teach a USB port. However Ibragimova teaches a microusb port (Paragraph 39. Micro USB is a miniaturized version of the Universal Serial Bus ( USB) interface developed for connecting compact and mobile devices such as smartphones, MP3 players, GPS devices, photo printers and digital cameras.) Therefore taking the combined teachings of McLaughlin and Ibragimova, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have a USB port for connecting selfie stick to an external device easily with available technologies.
Claims 2, 3, 6-10, 12-17, 19 and 20 of the instant application are anticipated by claims 2, 3, 1, 1, 6-8, 12, 11, 14, 11, 15, 18 and 19 of cited patent ‘878.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696